Citation Nr: 0943157	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to 
January 1960.  In addition, the Veteran had numerous 15-day 
periods of active duty for training between November 1975 and 
November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

In January 2009, the Board remanded this matter to the RO to 
provide the Veteran with proper VCAA notice for a claim to 
reopen and to readjudicate the issue as such.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
September 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The Veteran submitted a private medical opinion in October 
2009.  He did not provide a waiver of initial RO 
consideration with this new evidence.  Nonetheless, the Board 
will not refer this evidence to the agency of original 
jurisdiction, because the Board has determined that the 
benefit to which the evidence relates will be granted on 
appeal without such referral.  See 38 C.F.R. 20.1304(c).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue to reopen the 
service connection claim for a back disorder on appeal.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1983 Board decision denied the Veteran's 
claim of entitlement to service connection for a back 
disorder.  

2.  Evidence associated with the claims file subsequent to 
the September 1983 Board decision is material and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder was not of record at 
the time of the September 1983 Board decision and relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting the request to 
reopen the previously denied service connection claim for a 
back disorder.  Thus, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  



II.  New and Material Evidence

A September 1983 Board decision denied the Veteran's claim of 
entitlement to service connection for back disorder on the 
basis that arthritis of the lumbar spine was not clinically 
shown in service, nor was it demonstrated within one year 
after the Veteran was separated from service and there was no 
evidence of a preexisting back disorder worsened during a 
period active duty for training in July 1980.  The relevant 
evidence of record at the time of the September 1983 Board 
decision consisted of service treatment records, a June 1962 
VA examination, private treatment records, the Veteran's 
statements in support of his claim and a transcript of the 
June 1983 Board hearing.  The September 1983 Board decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7104; 39 C.F.R. § 20.1100.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In May 2004, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a back 
disorder.  Evidence of record associated with the claims file 
since the September 1983 Board decision includes VA treatment 
records, private treatment records, a June 2004 VA 
examination, an October 2009 private medical opinion, 
statements by the Veteran and a transcript of the August 2008 
hearing before the Board.  The October 2009 private opinion 
is new in that it was not of record at the time of the 
September 1983 Board decision and it is not cumulative or 
redundant of previous evidence.  In addition, the Board finds 
that the evidence is material, as the October 2009 medical 
opinion asserts that it is possible and certainly explainable 
biomechanically that the Veteran's past history of an injury 
to the left leg (gunshot wound) caused the Veteran's low back 
pain.  Accordingly, the record contains evidence that raises 
a possibility of substantiating the Veteran's claim.

Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Such evidence is so 
significant that it must now be considered in order to fairly 
decide the merits of the issues on appeal.  Accordingly, the 
Veteran's claim of entitlement to service connection for a 
back disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a back disorder is 
reopened and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the remaining issue on appeal.  

The Board observes that the Veteran was provided with a VA 
examination for his back in June 2004.  The Board finds that 
the examination is inadequate for rating purposes as it is 
unclear whether the examiner reviewed the Veteran's claims 
file in conjunction with the examination.  In addition, the 
examiner did not provide any rationale for her opinion.  The 
Board notes that once the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (citing Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007), Sanders v. Principi, 
17 Vet. App. 232 (2003), Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), and Hicks v. Brown, 8 Vet. App. 417, 422 
(1995)).  In addition, the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the veteran 
was provided an inadequate examination and there is medical 
evidence showing it is biomechanically explainable that the 
Veteran's service-connected gunshot wound to the left calf 
caused the Veteran's low back pain, the claim of entitlement 
to service connection for a back disorder must be remanded 
for another VA examination.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any back 
disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
back disorder found on examination is 
at least as likely than not (i.e., a 
fifty percent or greater probability) 
caused by OR aggravated by the 
Veteran's service-connected gunshot 
wound of the left calf OR is otherwise 
etiologically related to military 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a back disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


